Citation Nr: 1326058	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  09-43 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as due to exposure to an herbicidal agent.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pyorrhea of the gums, to include as due to exposure to an herbicidal agent.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizophrenia.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for glaucoma, to include as due to exposure to an herbicidal agent.
6.  Entitlement to service connection for left eye blindness, to include as due to exposure to an herbicidal agent.

7.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as due to exposure to an herbicidal agent.

8.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to exposure to an herbicidal agent.

9.  Entitlement to service connection for amputation of middle finger, left hand.

10.  Entitlement to service connection for a heart disability, to include as due to exposure to an herbicidal agent.

11.  Entitlement to a compensable rating for amputation, tip of index finger, left hand.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to February 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

The claims to the reopen the issues of entitlement to service connection for diabetes mellitus, type II, and hypertension, both to include as due to exposure to an herbicidal agent, will be addressed in the REMAND portion of this decision below, and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for pyorrhea of the gums was denied in a March 2003 rating decision.  The Veteran was provided notice of the rating decision and notice of his appellate rights via a March 2003 letter.  The Veteran submitted a timely notice of disagreement, but did not perfect an appeal thereafter and did not submit new and material evidence during the appeals period.

2.  Since the March 2003 rating decision, evidence has been submitted or obtained that has not previously been considered by VA, but does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for pyorrhea of the gums.

3.  The Veteran's original claim of entitlement to service connection for schizophrenia was denied in a March 2003 rating decision.  The Veteran was provided notice of the rating decision and notice of his appellate rights via a March 2003 letter.  The Veteran submitted a timely notice of disagreement, but did not perfect an appeal thereafter and did not submit new and material evidence during the appeals period.

4.  Since the March 2003 rating decision, evidence has been submitted or obtained that has not previously been considered by VA, but does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for schizophrenia.

5.  The Veteran's original claim of entitlement to service connection for glaucoma was denied in a March 2003 rating decision.  The Veteran was provided notice of the rating decision and notice of his appellate rights via a March 2003 letter.  The Veteran submitted a timely notice of disagreement, but did not perfect an appeal thereafter and did not submit new and material evidence during the appeals period.

6.  Since the March 2003 rating decision, evidence has been submitted or obtained that has not previously been considered by VA, but does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for glaucoma.

7.  The evidence of record did not include a diagnosis of amputation, middle finger, left hand.

8.  The Veteran did not serve in the Republic of Vietnam and was not otherwise exposed to an herbicidal agent.

9.  The Veteran's left eye blindness, bilateral upper and lower extremity peripheral neuropathy, and a heart disability were not shown to have been present during the Veteran's active duty service, or for many years thereafter, nor are they the result of any incident occurring during his active duty service, including as due to exposure to herbicidal agents.

10.  The Veteran's service-connected amputation, tip of the index finger, left hand, was manifested by of a vague appearance of some possible subcutaneous tissue loss that was very difficult to distinguish.





CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied service connection for pyorrhea of the gums, schizophrenia, and glaucoma is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for pyorrhea of the gums, to include as due to exposure to an herbicidal agent, is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Evidence submitted to reopen the claim of entitlement to service connection for schizophrenia is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  Evidence submitted to reopen the claim of entitlement to service connection for glaucoma, to include as due to exposure to an herbicidal agent, is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

5.  Amputation, middle finger, left hand, was not incurred in or due to active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

6.  Left eye blindness was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to inservice exposure to an herbicidal agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

7.  Bilateral upper extremity peripheral neuropathy was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to inservice exposure to an herbicidal agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

8.  Bilateral lower extremity peripheral neuropathy was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to inservice exposure to an herbicidal agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

9.  A heart disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to inservice exposure to an herbicidal agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

10.  Throughout the rating period on appeal, the criteria for a compensation rating for amputation, tip of index finger, left hand (non-dominant), have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5153 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to all of the claims at issue herein, prior to the December 2008 rating decision, the RO's letters, dated in August 2008 and November 2008, advised the Veteran of the elements of the notice requirements.  

With respect to the claims to reopen, in the November 2008 letter, the Veteran was notified of the bases for the previous denials of his claims of entitlement to service connection for schizophrenia, glaucoma, and pyorrhea of the gums; the evidence needed to reopen the claims; and the evidentiary requirements for substantiating the underlying service connection claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006)

Regarding the service connection claims, the November 2008 letter provided notice to the Veteran of the requisite evidence to establish the claims; the evidence VA would provide; the evidence the Veteran was expected to submit; and the elements of service connection, in addition to notice that a disability rating and an effective date for the award of benefits will be assigned if service connection was awarded.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.

With respect to his claim for an increased rating, the November 2008 letter apprised him that he must submit, or request that VA obtain, evidence of the worsening of his service-connected disability; notice of the different types of evidence available to substantiate his claim for a higher rating; and notice of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was not provided a VA examination pursuant to his claims to reopen at issue herein.  In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order to assist claimants, to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  Although no VA examination was provided pursuant to the Veteran claims to reopen the issues of entitlement to service connection for pyorrhea of the gums, schizophrenia, or glaucoma, no such examination was required because, as indicated below, new and material evidence has not been presented to reopen these claims.  See 38 C.F.R. § 3.159(c)(4)(iii). 

The Veteran was not provided a VA examination pursuant to any of his above-captioned service connection claims.  Generally, the evidence of record must "indicate" that a current disorder "may be associated" with a veteran's military service or due to or aggravated by a service-connected disability.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  The types of evidence that "indicate" that a current disability "may be associated" with military service or a service-connected disability include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits; or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Herein, the evidence of record does not demonstrate an association between the Veteran's military service or a service-connected disability and left eye blindness, bilateral upper and lower extremity peripheral neuropathy, left middle finger amputation, and a heart disability.  While the holding in McLendon established a low threshold, the holding makes clear that there is, in fact, a threshold that must be met.  

The Board acknowledges that there is no opinion regarding the etiology of the Veteran's disabilities at issue herein.  However, the Board finds that such an opinion is not required.  In this regard, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

The Board is cognizant that the Veteran claimed that his disabilities are related to his active duty service; however, his service treatment records did not demonstrate complaints or treatment for left eye blindness, peripheral neuropathy in any extremity, left middle finger amputation, or a heart disability.  Further, there was no indication that any of these disabilities may be related to his active duty service.  Indeed, the evidence of record did not include a current diagnosis of a left middle finger amputation.  The only evidence of record indicating an association between the Veteran's military service and his left eye blindness, bilateral upper and lower extremity peripheral neuropathy, left middle finger amputation, and heart disability are his contentions that they are etiologically related to his service or to alleged inservice exposure to an herbicidal agent, which the Board finds to be conclusory, generalized lay statements that suggested an etiological nexus between the disabilities and his active duty service.  Id.; see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds these contentions do not rise to the level of the "indication of an association" referred to in 38 U.S.C.A. § 5103A or in McLendon.  Consequently, the Board finds that affording the Veteran a VA examination with respect to the claims of entitlement to service connection for left eye blindness, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, left middle finger amputation, and a heart disability, was not warranted.  McLendon, 20 Vet. App. at 83.

The Veteran was provided VA examinations in August 2008 and March 2011 in order to assess the severity of his service-connected amputation, tip of index finger, left hand.  The examiners reviewed the Veteran's relevant records, considered the Veteran's statements, performed thorough physical examinations, and addressed the Veteran's finger disability in conjunction with VA rating criteria.  As such, the Board finds that the August 2008 and March 2011 VA examinations are adequate for purposes adjudicating the Veteran's increased rating claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these matters, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009).

I.  Claims to Reopen

In August 2002, the Veteran submitted claims of entitlement to service connection for schizophrenia, glaucoma, and pyorrhea of the gums.  Each of these claims was denied in a March 2003 rating decision, after which the Veteran submitted a timely notice of disagreement.  The denial of these claims were confirmed and continued and the Veteran was sent a February 2004 statement of the case.  He did not perfect an appeal to the Board, and no new and material evidence was submitted during the appeals period.  Accordingly, the RO's March 2003 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012). 

Generally, although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2012).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

Although the RO denied reopening the Veteran's claims, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the March 2003 decision is the last final disallowance with respect to the claims, the Board must review all of the evidence submitted since then to determine whether the Veteran's claims of entitlement to service connection for schizophrenia, glaucoma, and/or pyorrhea of the gums should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

At the time of the March 2003 rating decision (and the subsequent February 2004 statement of the case), the evidence of record included the Veteran's service treatment records, which did not demonstrate complaints of or treatment for schizophrenia, glaucoma, and/or pyorrhea of the gums, or symptoms thereof.

Also of record at the time of the March 2003 rating decision were various VA treatment report and VA examination report dated from July 1976 to June 2002.

Additionally, the record at the time of the March 2003 rating decision included assertions by the Veteran that he was stationed in Atsugui, Japan, in 1963 and 1964 during which time he was deployed to "Ping Tong" or "Ping Tung" airbase in China or Taiwan in order to refuel and maintain fighter planes.  While at the airbase, he stated that he noticed all the grass and foliage was dead where they were forced to sleep (camp) and, thus, concluded that he was exposed to an herbicidal agent that he assumed was used to kill the grass and foliage.  He further contended that, given his Military Occupational Specialty as a driver in the motor pool, he was exposed to an herbicidal agent through contact with the fighter pilots that he was transporting.

The Veteran's also asserted that he was exposed to an herbicidal agent while stationed at Camp Pendleton, California.  Specifically, the Veteran claimed that, while transporting materials to docks, he noticed a leak.  He touched the fluid leaking out, and smelled it, but did not address the cause of the leak.  He assumed that the leaking fluid was the same at the substance allegedly sprayed on the grass and foliage at the airbase in 1963 to 1964 based on the odor. 

Based on this evidence, the Veteran's claims were denied on a presumptive basis because the evidence did not demonstrate that he served in the Republic of Vietnam or was otherwise exposed to an herbicidal agent.  Further, the RO determined that there was no evidence of inservice incurrence of any of the claims disabilities.  Additionally, the claims were denied because it was not shown that the disabilities were present to a compensable degree within one year from his service discharge.  With respect to pyorrhea of the gums, this claim was denied because it was determined that this was not a disability for which service connection was available.

Since the March 2003 rating decision, the evidence associated with the Veteran's claims file included various statements from the Veteran wherein he reiterated his contention that he was exposed to an herbicidal agent while stationed at an airbase in 1963 and 1964.  The Board finds that these statements advance the same contentions that were included as part of the evidence at the time of the March 2003 rating decision.  As such, the Board finds that the Veteran's statements submitted since the March 2003 rating decision are not new.  38 C.F.R. § 3.156(a).  

Additionally, the evidence associated with the claims file since the March 2003 rating decision included VA treatment reports, dating in and after June 2002.  This evidence simply showed treatment for various disabilities.  Beyond the Veteran's statements, these treatment reports did not speak to the onset of the claimed disabilities or their etiological relationship to his active duty service or a service-connected disability.  Further, these treatment reports did not demonstrate that the Veteran served in the Republic of Vietnam or was otherwise exposed to an herbicidal agent.  The Board finds that this evidence, by itself or when considered with previous evidence of record, does not relate to an un-established fact necessary to substantiate the underlying claims.  Consequently, while this evidence is new, as it has not been previously submitted to VA for consideration, the Board finds that it is not material.  Id.   

Since the March 2003 rating decision, the Veteran also submitted evidence pertaining to a post-service motor vehicle accident occurring on August 25, 1976, wherein he sustained serious injuries and experienced a difficult recovery, including multiple pulmonary emboli.  While this evidence is new, the Board finds that it is not material, as it does not relate to an un-established fact necessary to substantiate the underlying claims.  Id.

Based on the above, the Board finds new and material evidence has not been submitted to reopen the Veteran's claims of entitlement to service connection for pyorrhea of the gums, schizophrenia, or glaucoma.  As such, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  Service Connection Claims

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).

The evidence of record did not demonstrate that the Veteran served in the Republic of Vietnam during the presumptive period.  Further, there was no documentation that the Veteran was otherwise exposed to an herbicidal agent.  The only evidence of record that the Veteran was exposed to an herbicidal agent during his active duty service was his assertions that he was exposed while stationed at an airbase in China or Taiwan or during the transport of troops and materials while stationed in California.  The Veteran stated that he assumed that an herbicidal agent had been sprayed at the airbase given the dead grass and foliage.  He also assumed that a leaking fluid during the transport of troops and material was an herbicidal agent because it smelled similar to the odor he encountered while at the airbase.  The evidence of record did not demonstrate that the Veteran possesses the ability, knowledge, or experience to identify the presence to an herbicidal agent.  See Jandreau, 492 F.3d at 1377.  As such, his assertions are not competent evidence as to the presence of an herbicidal agent or that he was exposed to herbicides.  The record was otherwise negative for evidence that the Veteran was exposed to an herbicidal agent during his active duty service.  Accordingly, the Board finds that service connection on a presumptive basis must be denied.

Despite this finding, when service connection for claimed disability cannot be granted on a presumptive basis, service connection may still be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346   (1999).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995)(en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A.  Amputation, Middle Finger, Left Hand

In August 2008, the Veteran provided clarification as to the claims he submitted in July 2008.  He stated that he was submitting a claim of entitlement to service connection for amputation of his left middle finger at the "second joint."  The Veteran provided no additional statements or assertions as to the onset or circumstances giving rise to this claimed disability.

A review of the Veteran's service treatment records and the post-service evidence of record did not demonstrate that the Veteran's left middle finger was amputated at any level.  Significantly, during August 2008 and March 2011 VA examinations, the Veteran did not mention that his left middle finger had been amputated.  Further, clinical evaluations during the August 2008 and March 2011 VA examinations confirmed the presence of the Veteran's left middle finger, with no findings supporting that it had been amputated.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate medical evidence reflecting the current presence of the claimed disability, or that the disability was present at some point during the pendency of this appeal, a basis upon which to establish service connection for an amputation of a left middle finger disability has not been presented and the appeal must be denied.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

To the extent that the Veteran asserts that his left middle finger has been amputated at the second joint, the Board finds his assertions are competent evidence, as such is lay observable.  Jandreau, 492 F.3d at 1377.  However, the Board finds more probative the August 2008 and March 2011 VA examiners' clinical findings, which were not reflective of an amputated left middle finger at any level.

As the preponderance of the evidence is against finding a current diagnosis of an amputated left middle finger, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for an amputation of the left middle finger is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



B.  Left Eye Blindness, Bilateral Lower and Upper Extremity Peripheral Neuropathy, and a Heart Disability

The evidence of record clearly demonstrated the current presence of left eye blindness, bilateral upper and lower extremity peripheral neuropathy, and a heart disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The evidence of record demonstrated that each of these disabilities was initially diagnosed years after his service discharge.  As such, the salient issue with respect to the claims of entitlement to service connection for these disabilities is whether each disability was incurred in or due to the Veteran's active duty service.

During the pendency of this appeal, the Veteran asserted only that these disabilities were due to inservice exposure to an herbicidal agent.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, only those raised by the Veteran or reasonably raised by the evidence of record).  As determined above, however, the Veteran did not serve in the Republic of Vietnam and, thus, presumptive exposure to an herbicidal agent is not available.  38 U.S.C.A. § 1116(f).  Further, the evidence does not show that the Veteran was at least as likely as not otherwise exposed to an herbicidal agent.  As such, service connection for these disabilities on the basis of inservice exposure to an herbicidal agent is denied as the preponderance of the evidence is against finding that the Veteran was so exposed.  Davidson, 581 F.3d at 1316; see Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. at 346.

Additionally, the Veteran's service treatment records were negative for complaints of or treatment for left eye blindness, peripheral neuropathy in any extremity, and/or a heart disability.  Moreover, the evidence of record did not include a competent etiological opinion relating the Veteran's left eye blindness, bilateral upper and lower extremity peripheral neuropathy, and/or a heart disability to his military service or an inservice event.  As such, the Board finds that the evidence of record did not demonstrate that the Veteran's claimed disabilities, each initially diagnosed many years after his service discharge, were at least as likely as not incurred in or due to his military service.  Id.; see 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman, 3 Vet. App. at 505.

To the extent that the Veteran claims that his left eye blindness, bilateral upper and lower extremity peripheral neuropathy, and a heart disability are related to his military service, the Board finds that the matter of the determination of the etiology of said disabilities is more suited to the realm of medical, rather than lay expertise, as such questions are too complex for a layperson to proffer a competent opinion.  The evidence of record did not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  See Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions do not constitute competent evidence as the etiology of his left eye blindness, bilateral upper and lower extremity peripheral neuropathy, and a heart disability in this case.

Additionally, as determined above, the Board found that providing the Veteran a VA examination pursuant to these claims was not required in this case in order to satisfy VA's duty to assist the Veteran.

Based on the above, the Board finds that service connection for left eye blindness, bilateral upper and lower extremity peripheral neuropathy, and a heart disability is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the evidence of record was not at least in equipoise, the doctrine is not for application.  Gilbert, 1 Vet. App. at 53.

III.  Compensable Rating for Amputation, Tip of Index Finger, Left Hand

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  See Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21.  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Service connection for the Veteran's amputation, tip of index finger, left hand, was granted via a December 1997 rating decision.  A noncompensable rating was assigned, effective January 6, 1997, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5153.

In his July 2008 claim, the Veteran asserted that his service-connected amputation, tip of index finger, left hand, had worsened.  Specifically, the Veteran stated that he experienced pain throughout his entire hand.  In August 2008, however, the RO contacted the Veteran to obtain clarification as to his claim.  When asked about the pain throughout his hands, the Veteran stated that this pain was associated with peripheral neuropathy, not his service-connected amputation, tip of index finger, left hand.  As determined above, the Veteran's claim of entitlement to service connection for bilateral upper extremity peripheral neuropathy was denied.

In August 2008, the Veteran underwent a VA examination in order to ascertain the severity of his service-connected amputation, tip of index finger, left hand.  During the examination, the Veteran was asked whether he experienced any symptoms associated with his amputation, tip of index finger, left hand.  The Veteran responded that he experienced extreme, constant numbness in all of the fingers on his left hand that extended to both the top and bottom of his left hand.  He denied any alleviating factors and flare-ups.  Upon clinical evaluation, the examiner found no amputation stump, no visible scar, and normal skin when compared to the surrounding areas.  Further, the examiner found no limitation of motion or function; normal circulation; normal musculature; no instability; normal bones; and no neuroma.  Additionally, the examiner provided the following opinion when addressing whether there was any joint involvement:

Normal range of motion for all fingers[,] but there is decreased left hand strength, most likely due to his stroke injury.  Amputation apparently involved only the very tip of his finger and I do not even detect a scar on that finger.  The laceration has healed uneventfully.

The examiner also opined that the Veteran's amputation, tip of index finger, left hand, had "really no effects" on his usual occupation and daily activities.  A contemporaneous radiological examination revealed no fractures or dislocation; slightly osteopenic bones; some small, rounded bone densities in the metacarpophalangeal joints that could be chondrocalcinosis; and no obvious erosive changes or evidence of degenerative joint disease in the interphalangeal joints.  The radiologist opined that there were "no residuea from laceration/trauma to hand."  The diagnosis was left hand weakness/incoordination due to a cerebral vascular accident.  Ultimately, the examiner opined as follows:

[The Veteran] is complaining recently in the last few years, more so in the last few months, of increasing disability of the left hand with a feeling of incoordination, loss of strength, decreased sensation and a sensation of coolness.  In watching this gentleman walk and watching him using a cane in the right hand, observing that he has weakness predominately on his left side, it appears that his gentleman has had a cerebral vascular accident (a stroke).  When I asked him if he has had a stroke, he showed very little medical insight into his condition and was not sure whether he did indeed have a stroke, but my diagnosis is that he does have indeed weakness of his hand, decreased muscular coordination and no vascular embarrassment, and he shows the residua of a cerebral vascular accident.

In March 2011, the Veteran underwent another VA examination to ascertain the severity of his amputation, tip of index finger, left hand.  The examiner indicated that the Veteran was right hand dominant.  The examiner reviewed the circumstances giving rise to the inservice left index finger injury and the course of inservice treatment the Veteran subsequently received.  The examiner then indicated that the Veteran had "no complaints in regards to the index finger condition."  The Veteran then described numbness in the fingers of his left hand and arm, which he stated had been previously determined by doctors to be secondary to his diabetes mellitus, type II, or, possibly, carpal tunnel syndrome.  The examiner went on to state that the Veteran "essentially has no problems with the left hand in relation to the service[-]connected finger condition."  Significantly, the Veteran endorsed not undergoing an amputation of his left index finger, but that it was an avulsion of the skin and some of the subcutaneous tissue that has since been filled in with new tissue.  The examiner found no loss of finger length, no dexterity changes, no additional injury, no history of surgery, and no phantom pain.  A physical examination was normal, with the exceptions of a "vague appearance" at the tip of the Veteran's left index finger of "some possible subcutaneous tissue loss," but that it was "very difficult to distinguish."  Further, left pincer grip strength and left hand grip strength were both diminished compared to his right hand.  The assessment was left index finger soft tissue injury, with no evidence of amputation; and intermittent numbness/tingling to the left hand possibly due to diabetes mellitus, type II, or carpal tunnel syndrome, but not due to the service-connected left index finger disability.

According to Diagnostic Code 5153, a 20 percent evaluation is warranted for amputation of the index finger (minor) with metacarpal resection (more than one-half the bone lost) or without metacarpal resection at the proximal interphalangeal joint or proximal thereto.  A 10 percent evaluation is warranted for an amputation through the middle phalanx or at distal joint.

As demonstrated by the evidence of record, the Veteran did not advance any complaints about his service-connected amputation, tip of index finger, left hand, that were not definitely and exclusively associated with nonservice-connected disabilities.  See Mitleider v. Brown, 11 Vet App 181 (1998) (holding that if non-service symptoms cannot be separated from service connected symptoms, all of the symptoms are treated as service connected).  Further, two physical examinations produced no clinical findings associated with his service-connected amputation, tip of index finger, left hand, beyond a vague appearance of some possible subcutaneous tissue loss that was very difficult to distinguish from the surrounding tissue.  Based on this, the Board finds that the symptoms associated with the Veteran's service-connected amputation, tip of index finger, left hand, do not more nearly approximate the criteria for a compensable rating under Diagnostic Code 5153.  38 C.F.R. § 4.7 (2012).  Consequently, the Board finds that the Veteran's claim must be denied.

Diagnostic Code 5153 does not provide a noncompensable rating.  However, in every instance where the Rating Schedule does not provide a noncompensable rating for a diagnostic code, a noncompensable rating shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012).

Where the evaluation of a service-connected disability is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).  However, where the applicable diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5153 is not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.

The Board evaluated the Veteran's claim for a compensable rating for his service-connected amputation, tip of index finger, left hand, under other potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. at 595.  However, there was no evidence of a scar.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2012).  Thus, a compensable rating for the Veteran's service-connected amputation, tip of index finger, left hand, is not warranted under these diagnostic codes.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  As such, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular rating inadequate.  The Veteran's service-connected amputation, tip of index finger, left hand, was evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5153.

The Veteran did not advance any specific complaints pertaining to his amputation, tip of index finger, left hand, that were not affirmatively and exclusively related to nonservice-connected disabilities.  The evidence showed that the Veteran's amputation, tip of index finger, left hand, was manifested by a vague appearance of some possible subcutaneous tissue loss that was very difficult to distinguish from the surrounding tissue, but was otherwise normal.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability picture is adequately represented by already assigned schedular rating.  Compensable ratings are provided for certain manifestations of an index finger amputation, but the record does not show that those symptoms were present in the Veteran's case.  Accordingly, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5153; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, the threshold determination for a referral for extraschedular consideration was not met and, consequently, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a compensable rating, the doctrine is not for application.  Gilbert, 1 Vet. App. at 53.


ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for pyorrhea of the gums, to include as due to exposure to an herbicidal agent, is denied.

New and material evidence not having been submitted, the claim of entitlement to service connection for schizophrenia is denied.

New and material evidence not having been submitted, the claim of entitlement to service connection for glaucoma, to include as due to exposure to an herbicidal agent, is denied.

Service connection for left eye blindness, to include as due to exposure to an herbicidal agent, is denied.

Service connection for bilateral upper extremity peripheral neuropathy, to include as due to exposure to an herbicidal agent, is denied.

Service connection for bilateral lower extremity peripheral neuropathy, to include as due to exposure to an herbicidal agent, is denied.

Service connection for amputation, middle finger, left hand, is denied.

Service connection for a heart disability, to include as due to exposure to an herbicidal agent, is denied.

A compensable rating for amputation, tip of index finger, left hand, is denied.

REMAND

In January 1997, the Veteran submitted original claims of entitlement to service connection for diabetes mellitus, type II, and hypertension.  These claim were denied in a December 1997 rating decision based on the RO's finding that they were "not well grounded" due to the lack of evidence demonstrating inservice treatment.  Subsequently, the Veteran did not perfect an appeal.  

In August 2002, the Veteran submitted claims to reopen the issues of entitlement to service connection for diabetes mellitus, type II, and hypertension.  Pursuant to these claim, the Veteran asserted that he was exposed to an herbicidal agent during his active duty service and that this exposure resulted in his diabetes mellitus, type II, and hypertension.  The Veteran's claims were denied in a March 2003 rating decision.  Specifically, the RO observed that the Veteran's January 1997 service connection claims were denied in the December 1997 rating decision for being "not well grounded."  Further, the RO found that the evidence associated with the claims file since the December 1997 rating decision showed treatment for diabetes mellitus, type II, and hypertension, but did not address (1) inservice incurrence of either disability; (2) that either disability was present to a compensable degree within the year following the Veteran's service discharge; or (3) that he served in the Republic of Vietnam.  Thereafter, the Veteran submitted a timely notice of disagreement with the March 2003 rating decision.  The RO readjudicated the Veteran's claims, confirming and continuing the denial thereof, and issued to the Veteran a February 2004 statement of the case.  The Veteran did not then perfect an appeal to the Board. 

In July 2008, the Veteran submitted claims to reopen the issues of entitlement to service connection for diabetes mellitus, type II, and hypertension.  Pursuant to this claim, the RO sent the Veteran a notice letter dated in August 2008.  

Generally, in a new and material evidence claim, the notice must apprise the claimant of the evidence and information that is necessary to reopen the claim, the specific reasons for the previous denial of the claim, and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the August 2008 notice letter, the Veteran was apprised that his claims were previously denied in a December 1997 rating decision.  Additionally, the Veteran was notified that his claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent, was previously denied because inservice incurrence or incurrence to a compensable degree within one year of his service discharge was not shown and, further, active duty service in the Republic of Vietnam was not shown.  With respect to hypertension, the letter notified the Veteran that his service connection claim for this disability was previously denied because there was no evidence of inservice treatment and the evidence did not establish incurrence to a compensable degree within one year of his service discharge.  

The August 2008 notice letter did not indicate that the Veteran's claims were most recently denied in the March 2003 rating decision.  Further, the letter erroneously suggested to the Veteran that service connection for diabetes mellitus, type II, due to claimed exposure to an herbicidal agent was only available through a demonstration of military service in the Republic of Vietnam.  For these reasons, the Board finds that the August 2008 letter is inadequate.  Consequently, the Board finds that a remand is required in order to provide the Veteran with fully compliant notice with respect to his claims to reopen the issues of entitlement to service connection for diabetes mellitus, type II, and hypertension, both to include as due to exposure to an herbicidal agent.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran that apprises him of the evidence and information that is necessary to reopen the claims of entitlement to service connection for diabetes mellitus, type II, and hypertension; the specific reasons for the December 1997 and March 2003 denials of the claims; and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, this notice should apprise the Veteran of the evidence and information that is necessary to establish service connection for the underlying claims on the basis of inservice exposure to an herbicidal agent, including on presumptive and direct bases.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

2.  Readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


